Case 1:19-cv-02689-LLS Document 128 Filed 09/09/21 Page 1of1

Hogan Lovells US LLP
390 Madison Avenue
New York, NY 10017
T +4212 918 3000

F +1212 918 3100
Hogan www. hoganlovells.com
Lovells

Matthew A. Ducharme

Senior Associate

T+1212 918 3734
Matthew.ducharme@hoganiovells.com

September 9, 2021
VIA ECF

Hon. Louis L. Stanton

United States District Court for the Southern District of New York
500 Pearl Street

New York, New York 10007

Re: Dresser-Rand Company v. Petroleos de Venezuela, S.A. and PDVSA Petréleo, S.A.
S.D.N.Y. Docket No. 1:19-cv-002689-LLS

Dear Judge Stanton:

We represent defendants Petrédleos de Venezuela, S.A. (“PDVSA”) and PDVSA Petroleo, S.A.
(“Petréleo”) (together, “Defendants”) in the above-referenced action. We write to request
permission from the Court to conduct an examination of a non-party witness by videoconference
at the upcoming trial set to begin in this matter on September 21, 2021.

PDVSA has issued a subpoena to non-party Angela Brogan of Deutsche Bank to appear and
testify at the hearing in this matter. Outside counsel for Deutsche Bank has advised that Ms.
Brogan is the sole caregiver of her 100 year old father, and for that reason, does not feel
comfortable attending the trial in person in light of the COVID-19 pandemic. Counsel for Deutsche
Bank has advised, however, that Ms. Brogan would be willing to appear and testify at trial by
videoconference. With the Court's permission, PDVSA would like to accommodate Ms. Brogan’s
request, and can work with the Court's audio/visual department to make the necessary
arrangements. We have conferred with counsel for plaintiff Dresser-Rand Company and they
have advised that they do not object to this request.

For these reasons, we respectfully request that the Court allows PDVSA to introduce the live
testimony of Ms. Brogan by videoconference at trial.

Respectfully submitted,

 

 

Matthew”. Ducharme
